ACCEPTED
                                                                                              04-14-00562-cv
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                          4/6/2015 9:11:16 AM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK


                           NO. 04-14-00562-CV
                                                                           FILED IN
    IN THE TEXAS COURT OF APPEALS FOR THE FOURTH   DISTRICT
                                              4th COURT OF APPEALS
                     SAN ANTONIO, TEXAS        SAN  ANTONIO, TEXAS
                                                                     4/6/2015 9:11:16 AM
                                                                       KEITH E. HOTTLE
                                * * * * *                                    Clerk
  JESUS DE LOS SANTOS, JR., Individually and as Representative of the
 ESTATE OF JESUS FRANCISCO DE LOS SANTOS, and JUAN DE LOS
SANTOS, Appellants; and MARCO ANTHONY SOLIS, JR., Cross-Appellant,
                                     v.
                     FORD MOTOR COMPANY,
                                                        Appellee
                                * * * * *
               On Appeal from the 79th Judicial District Court
                          Jim Wells County, Texas
                  Trial Court Cause No. 11-08-50394-CV
                                * * * * *

               APPELLANTS’ UNOPPOSED MOTION FOR LEAVE TO
                    FILE POST-SUBMISSION LETTER BRIEF

                                        * * * * *

THE HONORABLE JUSTICES OF THE COURT:

       Jesus De Los Santos, Jr. Individually and as Representative of the Estate of

Jesus Francisco De Los Santos and Juan De Los Santos, Appellants, respectfully

presents this motion requesting leave to file the post-submission letter brief attached

hereto as Exhibit A, which addresses record citations relevant to certain important factual

questions asked by the Court during the recent oral argument in this matter. In support of

this motion, Appellants would show the Court as follows:

       1.     This appeal was submitted on oral argument on Thursday, March 26, 2015.

       2.     The   case    involves   complicated    technical   issues   about   product

specifications, metallurgy, and accident reconstruction.
       3.     During the course of the oral argument, the Court had several questions

about these technical issues, in particular, questions about Ford’s specifications for

“hardness” and other applicable matters related to planned output for Ford axles. Such

matters are difficult to succinctly explain in the span of a short oral argument and require

a review of several portions of the technical and expert testimony in the context of the

record. Since these factual matters about the content of the record are central to the

issues raised in this appeal, Appellants request leave to file the attached post-submission

letter brief to help guide the Court to the relevant portions of the record as they pertain to

specifications and planned output for Ford axles.

       4.     Certificate of Conference: On April 2, 2015, the undersigned conferred

via email with Allyson Ho, lead appellate counsel for Appellee Ford Motor Company,

regarding the relief requested in this motion. Ms. Ho responded that Ford takes no

position regarding the requested relief. Therefore, this motion is filed as UNOPPOSED.



                                           Respectfully submitted,



                                           By: ________________________________
                                                  Brendan K. McBride
                                                  State Bar No. 24008900
                                                  Brendan.mcbride@att.net
                                                  THE MCBRIDE LAW FIRM
                                                   Of Counsel to GRAVELY & PEARSON, LLP
                                                  425 Soledad, Suite 620
                                                  San Antonio, Texas 78205
                                                  (210) 472-1111 Telephone
                                                  (210) 881-6752 Facsimile


                                              2
      And

    Jeffrey G. Wigington
    State Bar No. 00785246
    jwigington@wigrum.com
    R. Reagan Sahadi
    State Bar No. 24042369
    rsahadi@wigrum.com
    WIGINGTON RUMLEY DUNN
     & BLAIR, LLP
    123 N. Carrizo St.
    Corpus Christi, Texas 78401
    (361) 881-7500
    (361) 884-0487 (Facsimile)


    COUNSEL FOR APPELLANTS,
    JESUS DE LOS SANTOS, JR.
    INDIVIDUALLY AND AS
    REPRESENTATIVE OF THE
    ESTATE OF JESUS FRANCISCO DE
    LOS SANTOS AND JUAN DE LOS
    SANTOS




3
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded on this 6th day of April, 2015 to Appellee’s counsel of record, Allyson Ho and
Cross-Appellant Marco Soliz, Jr.’s lead appellate counsel, Lupita Aguilar, by electronic
service through Texas.gov.




                                        ____________________________________
                                        Brendan K. McBride




                                           4